Citation Nr: 0835528	
Decision Date: 10/16/08    Archive Date: 10/27/08

DOCKET NO.  07-38 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE


Entitlement to a compensable evaluation for residuals from 
prostate cancer before May 14, 2008, and an evaluation in 
excess of 40 percent since May 14, 2008.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel


INTRODUCTION

The veteran had active service from October 1954 to October 
1984.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that assigned a 40 percent evaluation for 
residuals resulting from prostate cancer.  The veteran 
expressed disagreement with the evaluation assigned for his 
disability and the appeal is now before the Board.


FINDINGS OF FACT

1. The veteran did not demonstrate prior to May 14, 2008 that 
he had daytime voiding intervals between two and three hours, 
or; awoke to void two or more times per night.

2. After May 14, 2008, the veteran demonstrated daytime 
voiding interval less than one hour, or awakening to void 
five or more times per night.  He has not demonstrated any 
other manifestations related to residuals from prostate 
surgery. 


CONCLUSIONS OF LAW

1. The criteria for a compensable evaluation for residuals of 
prostate cancer before May 14, 2008, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002), 38 C.F.R. 
§§ 3.102, 3.159, 3.400(b), 4.1-4.14, 4.115a, Diagnostic Code 
7528.

2. The criteria for an evaluation in excess of 40 percent for 
residuals of prostate cancer after May 14, 2008, have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002), 38 C.F.R. §§ 3.102, 3.159, 3.400(b), 4.1-4.14, 4.115a, 
Diagnostic Code 7528.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied. See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007). The notification obligation in this 
case was accomplished by way of a letter from the RO to the 
veteran dated in August 2005.  Mayfield v. Nicholson, 19 Vet. 
App. 103 rev'd on other grounds, 444 F. 3d 138 (Fed. Cir. 
2006)  In addition, the veteran, in June 2008, acknowledged 
that he received a notice advising him of the criteria 
required by Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

While the veteran was not provided the more detailed notice 
required by Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Board finds that the veteran is not prejudiced by this 
omission in the adjudication of his increased rating claim.  
In this regard, the veteran is represented by a state 
Veterans' Service Organization recognized by the VA, 
specifically the Texas Veterans Commission, and the Board 
presumes that the veteran's representative has a 
comprehensive knowledge of VA laws and regulations, including 
those contained in Part 4, VA's Schedule for Rating 
Disabilities, contained in Title 38 of the Code of Federal 
Regulations.  In addition, the veteran and his representative 
were provided copies of the rating decision on appeal, the 
Statement of the Case, and a Supplemental Statement of the 
Case, all of which combined to inform the veteran and his 
representative of the evidence considered, a summary of 
adjudicative actions, all pertinent laws and regulations, 
including the criteria for evaluation of the veteran's 
disability, and an explanation for the decision reached.  
Lastly, the veteran's representative provided written 
argument at the Board as to why the veteran should be awarded 
a higher evaluation under the Schedule for Rating 
Disabilities.  In the Board's opinion all of the above 
demonstrates actual knowledge on the part of the veteran and 
his representative of the information to be included in the 
more detailed notice contemplated by the Court.  As such, the 
Board finds that the veteran is not prejudiced based on this 
demonstrated actual knowledge

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran has been kept apprised of the RO's actions in 
this case by way of the Statement of the Case and the 
Supplemental Statement of the Case, and been informed of the 
evidence considered, the pertinent laws and regulations, and 
a rationale for the decision reached in denying the claim.  
The veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and the Board finds no error or 
deficiency in the accomplishment of the duty to notify and 
duty to assist in this case.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F. 3d 138 (Fed. 
Cir. 2006).  Therefore, the Board finds that duty to notify 
and duty to assist have been satisfied and will proceed to a 
discussion of the merits of the veteran's appeal.

The veteran essentially contends that the evaluation assigned 
for his residuals for prostate cancer does not accurately 
reflect the severity of that disability.  Disability 
evaluations are determined by evaluating the extent to which 
a veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, including employment, by comparing the 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities.  The percentage ratings represent, 
as far as can practicably be determined, the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions in civilian life.   
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
to the several grades of disability.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  

Separate Diagnostic Codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

While the veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  Separate ratings, however, can be assigned for 
separate periods of time based on the facts found, a practice 
known as 'staged' ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999). 

By way of background, a rating decision dated in January 2006 
granted service connection for prostate cancer. That rating 
decision also assigned a 100 percent evaluation under 
Diagnostic Code 7528, effective July 2005 (when the veteran 
filed his claim).  In June 2006, a rating decision proposed 
decreasing the evaluation to a noncompensable evaluation 
(zero percent).  In December 2006, the RO issued a ratings 
decision that decreased the veteran's evaluation from 100 to 
zero percent, effective March 2007, under Diagnostic Code 
7528.  The Board notes in passing that the RO followed the 
proper procedures under 38 U.S.C.A. §  3.105 (e) (providing 
the procedures that must be followed for a reduced 
evaluation).  In June 2008, another rating decision increased 
the evaluation of the residual disabilities of prostate 
cancer from a noncompensable evaluation to 40 percent 
effective May 14 2008.  The veteran has expressed 
disagreement with any evaluation below 100 percent.  

The veteran's disability is considered under the Diagnostic 
Codes relating to the genitourinary system.  Diseases of the 
genitourinary system generally result in disabilities related 
to renal or voiding dysfunctions, infections, or a 
combination of these.  38 C.F.R. § 4.115a.  Thereafter, the 
diagnostic codes provide descriptions of various levels of 
disability in each of these symptom areas.  Id. Where the 
diagnostic codes refer the decisionmaker to these specific 
areas of dysfunction, only the predominant area of 
dysfunction shall be considered for rating purposes.  Id.  
Since the areas of dysfunction do not cover all symptoms 
resulting from genitourinary diseases, specific diagnoses may 
include a description of symptoms assigned to that diagnosis.  
Id.

Diagnostic Code 7528 covers malignant neoplasms (cancer) of 
the genitourinary system.  A note to Diagnostic Code 7528 
states that following the cessation of surgical, X-ray, 
antineoplastic chemotherapy or other therapeutic procedures, 
the rating of 100 percent shall continue with a mandatory VA 
examination at the expiration of six months.  If there has 
been no local reoccurrence or metastasis, then once 
therapeutic procedures have ceased and residual disabilities 
from those procedures and the prostate cancer is determined, 
the residuals are rated as voiding dysfunction or renal 
dysfunction, whichever is predominant.  Id.  To put it 
another way, Diagnostic Code 7528 contemplates that, once 
therapeutic procedures have ceased, there is a reduction in 
disability evaluations to cover only those aftereffects of 
the prostate cancer and therapeutic procedures that adversely 
affect the veteran's ability to function under the ordinary 
conditions of daily life.

The Board now turns to the medical evidence in the record to 
determine what residuals have manifested as a result of the 
veteran's prostate cancer and therapeutic procedures. The 
veteran was afforded a VA examination June 2006, 
approximately 8 months (October 2005) after he had a radical 
retropubic prostatectomy to treat his prostate cancer.  This 
exam constituted the mandatory 6 month VA exam required by 
Diagnostic Code 7528. The veteran reported to the VA examiner 
that he had nocturia one time a night every four hours 
without other symptoms.  He did not require absorbent 
material or an appliance.  There were no signs of renal 
dysfunction such as acute nephritis.  There were no episodes 
of urinary tract infection.  The veteran did not require 
catheterization or dilation.  The veteran did not report any 
effect on his activities of daily living.  While he did 
report some erectile dysfunction, that condition predated the 
prostate cancer by approximately four years.  His genital 
area appeared normal upon physical examination.  In the 
opinion of the VA examiner the veteran did not suffer from 
any residuals of a genitourinary disease, including post-
treatment residuals of a malignancy.

The next VA examination occurred in December 2006.  Nocturia 
occurred once a night, but the veteran reported he now had 
slight urine leakage 2-3 times a week, resulting in moist 
underwear and once a week, it soaked through to his pants.  
He did not wear pads.  The veteran also complained of slight 
fecal leakage, but denied "any recal (sic) or radiation 
treatment."  He did have a long history of hemorrhoids.  
There had not been any recurrent urinary tract infections.  
There had been no catheterization, dilation, or drainages.  
The veteran did not believe the residual disability from the 
prostate cancer treatment impaired his daily functional 
activities. Except for a large external hemorrhoid, his 
physical examination was otherwise normal. The VA examiner 
diagnosed residuals related to the prostate cancer but 
without recurrence.  He also diagnosed fecal leakage but 
attributed it to the veteran's hemorrhoids.

The most recent VA examination in the record occurred on May 
14, 2008.  He had had no further treatment for his prostate 
cancer since the radical retropubic prostectomy.  He urinated 
7-9 times a day every 1-2 hours.  Nocturia occurred 1-5 times 
a night every 1-2 hours with decreased stream and hesitancy 
without dysuria.  He noted incontinence 2-4 a day without 
using absorbent materials.  There were no recurrent urinary 
tract infections.  There was no renal colic, bladder stones, 
or acute nephritis.  He did not need catheterization, 
dilation, or drainages.  The disability had no effect on his 
daily activities.  He had no specific residuals of 
genitourinary disease, including residuals of malignancy.

On his own behalf, the veteran has submitted records and 
statements from his private physicians.  The records mostly 
cover his retropubic prostectomy although some cover the 
postoperative period and indicate, through tests such as his 
PSA levels, that there has been no indication the prostate 
cancer has recurred or metastasis has been found.  
Nevertheless, his doctors have advised the VA that they do 
not consider the veteran cancer free and can only say there 
is no evidence of malignancy at the present time.

As noted earlier, once therapeutic procedures have ceased, a 
veteran's residuals are evaluated as either renal dysfunction 
or voiding dysfunction.  The medical evidence, either from 
the VA or private medical records, does not disclose any 
renal dysfunction in the veteran.  Therefore, the Board finds 
that the veteran's residuals should not be rated under any 
renal dysfunction criteria.  There is evidence of a voiding 
dysfunction.  Voiding dysfunctions include such particular 
conditions as urine leakage (Continual Urine Leakage, Post 
Surgical Urinary Diversion, Urinary Incontinence, or Stress 
Incontinence), urine frequency, obstructed voiding, or 
urinary tract infection.  There is evidence, as disclosed by 
the May 14, 2008, VA exam, of a voiding dysfunction in the 
form of urine frequency.  There is no evidence that the 
veteran suffers from obstructed voiding or urinary tract 
infection.  While the Board notes that the veteran has 
experienced some leakage or incontinence, the veteran does 
not require any absorbent material and, therefore, does not 
met the minimal criteria for a compensable evaluation for a 
leakage or incontinence dysfunction.  Therefore, the Board 
finds that the veteran's residuals should be evaluated for 
urine frequency.

For urinary frequency, the diagnostic codes provide that 
daytime voiding interval less than one hour, or awakening to 
void five or more times per night results in a 40 percent 
evaluation.  Daytime voiding intervals between one and two 
hours, or; awakening to void three to four times per night 
warrants a 20 percent evaluation.  Daytime voiding interval 
between two and three hours, or; awakening to void two times 
per night is assigned a 10 percent evaluation.

The Board has carefully reviewed the record, and, after 
resolving all doubt in favor of the veteran, finds that the 
veteran's disability should be evaluated at a noncompensable 
level before May 14, 2008.  Prior VA exams, or the private 
medical records, did not reveal he was voiding every 2-3 
hours during the day, or awaking to void at least two times 
during the night.  In sum, the Board finds that before May 
14, 2008, the preponderance of the evidence is against the 
claim for a compensable rating for residuals on the basis of 
voiding dysfunction, and the benefit-of-the-doubt standard of 
proof does not apply.   38 U.S.C.A. § 5107(b). 

The May 14, 2008 VA exam revealed that the veteran reported 
urinating 7-9 times a day every 1-2 hours.  Nocturia occurred 
1-5 times a night every 1-2 hours.  Under the rating criteria 
for voiding frequency dysfunction, a 40 percent evaluation 
(daytime intervals less than one hour or awaking during 
nighttime to void times 5 or more per night), is warranted 
for the veteran's disability.  Under these same criteria, a 
40 percent evaluation is the highest rating the veteran can 
receive for this residual.  As noted previously, he has not 
demonstrated renal dysfunction or another voiding dysfunction 
which, depending on the level of symptoms, may warrant a 
higher evaluation.  The Board also finds that no other 
residuals or symptoms in the record appear related to his 
prostate cancer, nor is there any evidence that he should be 
evaluated for any additional disabilities or under a 
different diagnostic code to cover any service related 
symptomology not otherwise covered by Diagnostic Code 7528.  
Therefore, the Board finds that the veteran is entitled to a 
40 percent evaluation, but not higher, from May 14, 2008 
forward.

Next,  to receive an evaluation higher than 40 percent, the 
Board would have to consider a determination of whether a 
claimant is entitled to an extraschedular rating under 
38 C.F.R. § 3.321(b).  In the first step of the inquiry, the 
Board must determine if the criteria found in the rating 
schedule reasonably describe the veteran's disability level 
and symptomatology.  In this case the veteran's disability 
picture is contemplated by the rating schedule, and the 
assigned schedular evaluation is, therefore, adequate, and no 
referral for extraschedular consideration is required.  In 
this instance, the veteran's urine frequency residual is 
clearly accounted for in Diagnostic Code 7528, which 
compensates for urine frequency at the level indicated by the 
medical evidence.  The Board finds the 40 degree rating 
adequately addresses the veteran's symptoms.  As such, the 
Board finds that the diagnostic code for the veteran's 
service-connected disability adequately describes the current 
disability levels and symptomatology and, therefore, a 
referral for an extraschedular rating is not warranted.  

Finally, the veteran has pointed to his doctors' statements 
that he can not be considered cancer free as a basis for 
continuing with his original 100 percent evaluation.  The 
Board observes that the RO has only stated that there is no 
evidence that the veteran has an active malignancy in the 
form of a recurrence or metastasis.  This is something his 
doctors have said as well.  The possibility the cancer may 
return is not compensable, nor, under the appropriate 
regulations for this case, a reason for preventing a reduced 
evaluation when called for under the VA regulations.  
Currently, the residuals demonstrated do not warrant the 
assignment of higher schedular ratings during the time frames 
in question.



ORDER

A compensable evaluation for residuals of prostate cancer 
prior to May 14, 2008, is denied.

An evaluation in excess of 40 percent for residuals of 
prostate cancer from May 14, 2008, is denied.


____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


